Case 17-16606-amc       Doc 93     Filed 06/03/19 Entered 06/03/19 14:28:06            Desc Main
                                  Document      Page 1 of 19




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In Re:                                           : Bankruptcy No. 17-16606-amc
       Emilienne S. Cadet                           : Chapter 13
                            Debtor                  :
   Wells Fargo Bank, National Association, not      :
   in its individual or banking capacity but solely :
   as trustee for the SRMOF II 2011-1 Trust c/o     :
   Selene Finance, LP                               :
                           Movant                   :
                                                    :
                    vs.                             :
                                                    :
   Emilienne S. Cadet and Joseph B. Cadet (Non- :
   filing Co-Debtor)                                :
                           Debtors/Respondents      :
                    and                             :
   William C. Miller, Esquire                       :
                           Trustee/Respondent       :

     MOTION FOR RELIEF FROM AUTOMATIC STAY, UNDER 11 U.S.C. § 362
          AND CO-DEBTOR STAY UNDER 11 U.S.C. § 362 AND §1301

          Movant, by its Attorneys, Hladik, Onorato & Federman, LLP, hereby requests a
   Termination of the Automatic Stay and leave to proceed with its State Court rights
   provided under the terms of the Mortgage.

          1.     Movant is Wells Fargo Bank, National Association, not in its individual or
   banking capacity but solely as trustee for the SRMOF II 2011-1 Trust c/o Selene Finance,
   LP (“Movant”).

         2.      Debtor, Emilienne S. Cadet (“Debtor”) and Joseph B. Cadet (“Non-filing
   Co-Debtor”) are the owners of the premises located at 1209 Knorr Street, Philadelphia,
   PA 19111 (the “Property”).

          3. William C. Miller, Esquire is the Trustee appointed by the Court.

         4. Debtor filed a Petition for Relief under Chapter 13 of the Bankruptcy Code on
   September 28, 2017.

           5. Movant is the holder of a mortgage lien on the Property in the original principal
   amount of $35,100.00, which was recorded on December 6, 2006 (the “Mortgage”). A
   true and correct copy of the Mortgage is attached hereto as Exhibit “A.”
Case 17-16606-amc       Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06              Desc Main
                                 Document      Page 2 of 19


          6. The Mortgage was assigned to Movant by way of a written assignment of
   mortgage which was recorded on March 22, 2018. A true and correct copy of the
   assignment of mortgage is attached hereto as Exhibit “B.”

            7. Movant has not received the monthly post-petition Mortgage payments from
   February 01, 2018 through May 1, 2019 in the amount of $330.95 each, less Suspense in
   the amount of $159.04, as well as attorney fees and costs in the amount of $1,031.00, for
   a total post-petition arrearage of $6,167.16.

         8. Movant has cause to have the Automatic Stay terminated, in order to permit
   Movant to complete foreclosure on its Mortgage.

   WHEREFORE, Movant respectfully requests that this Court enter an Order:

          a.      Modifying the Automatic Stay and Co-Debtor Stay under 11 U.S.C. § 362
          and §1301 of the Bankruptcy Code with respect to the Property as to permit
          Movant to foreclose on its Mortgage and allow Movant or any other purchaser at
          Sheriff’s Sale to take legal or consensual action for enforcement of its right to
          possession of, or title to; and

          b.      Granting any other relief that this Court deems equitable and just.


                                                    Respectfully Submitted,

   Date: 06/03/2019                                 /s/Danielle Boyle-Ebersole, Esquire
                                                    Danielle Boyle-Ebersole, Esquire
                                                    Hladik, Onorato & Federman, LLP
                                                    298 Wissahickon Avenue
                                                    North Wales, PA 19454
                                                    Phone 215-855-9521
                                                    Fax 215-855-9121
Case 17-16606-amc        Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06           Desc Main
                                  Document      Page 3 of 19
               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                           : Bankruptcy No. 17-16606-amc
    Emilienne S. Cadet                           : Chapter 13
                         Debtor                  :
Wells Fargo Bank, National Association, not      :
in its individual or banking capacity but solely :
as trustee for the SRMOF II 2011-1 Trust c/o     :
Selene Finance, LP                               :
                        Movant                   :
                 vs.                             :
                                                 :
Emilienne S. Cadet and Joseph B. Cadet (Non- :
filing Co-Debtor)                                :
                        Debtors/Respondents      :
                 and                             :
William C. Miller, Esquire                       :
                        Trustee/Respondent       :

                      CERTIFICATION OF SERVICE OF MOTION,
                      RESPONSE DEADLINE AND HEARING DATE

            I, Danielle Boyle-Ebersole, attorney for Movant, Wells Fargo Bank, National
Association, not in its individual or banking capacity but solely as trustee for the SRMOF II
2011-1 Trust c/o Selene Finance, LP, hereby certify that I served a true and correct copy of the
Motion for Relief from Automatic Stay and Notice of Motion, Response Deadline and Hearing
Date, by United States Mail, first class, postage prepaid, or Electronic Mail on 06/03/2019 upon
the following:

Georgette Miller, Esquire                   Emilienne S. Cadet
Via Electronic Filing                       1209 Knorr Street
Attorney for Debtors                        Philadelphia, PA 19111
                                            Via First Class Mail
William C. Miller, Esquire                  Debtor
Via Electronic Filing
Trustee                                     Joseph B. Cadet
                                            1209 Knorr Street
                                            Philadelphia, PA 19111
                                            Via First Class Mail
                                            Non-filing Co-Debtor

                                                /s/Danielle Boyle-Ebersole, Esquire
                                                Danielle Boyle-Ebersole, Esquire
                                                Hladik, Onorato & Federman, LLP
                                                298 Wissahickon Avenue
                                                North Wales, PA 19454
                                                Phone 215-855-9521
                                                Fax 215-855-9121
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document      Page 4 of 19




                              EXHIBIT A
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document      Page 5 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document      Page 6 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document      Page 7 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document      Page 8 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document      Page 9 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document     Page 10 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document     Page 11 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document     Page 12 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document     Page 13 of 19




                               EXHIBIT B
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document     Page 14 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document     Page 15 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document     Page 16 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document     Page 17 of 19
Case 17-16606-amc   Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06   Desc Main
                             Document     Page 18 of 19
Case 17-16606-amc       Doc 93    Filed 06/03/19 Entered 06/03/19 14:28:06            Desc Main
                                 Document     Page 19 of 19




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In Re:                                           : Bankruptcy No. 17-16606-amc
       Emilienne S. Cadet                           : Chapter 13
                            Debtor                  :
   Wells Fargo Bank, National Association, not      :
   in its individual or banking capacity but solely :
   as trustee for the SRMOF II 2011-1 Trust c/o     :
   Selene Finance, LP                               :
                           Movant                   :
                                                    :
                    vs.                             :
                                                    :
   Emilienne S. Cadet and Joseph B. Cadet (Non- :
   filing Co-Debtor)                                :
                           Debtors/Respondents      :
                    and                             :
   William C. Miller, Esquire                       :
                           Trustee/Respondent       :

                                           ORDER

          AND NOW, this ____ day of ___________________, 2019, upon the Motion of
   Movant, Wells Fargo Bank, National Association, not in its individual or banking
   capacity but solely as trustee for the SRMOF II 2011-1 Trust c/o Selene Finance, LP, it is
   hereby:

           ORDERED THAT: Motion is granted, and the Automatic Stay and Co-Debtor
   Stay of all proceedings, as provided under 11 U.S.C. § 362 and § 1301 of the Bankruptcy
   Code is modified and lifted with respect to the premises, 1209 Knorr Street, Philadelphia,
   PA 19111 as more fully set forth in the legal description attached to said mortgage, to
   allow Movant or its successors, if any, to exercise its rights under its loan documents.



                                           ____________________________________
                                               Honorable Ashely M. Chan
                                               U.S. Bankruptcy Judge
